Citation Nr: 0514908	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than March 29, 2001 
for a grant of service connection for diabetes mellitus.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from June 1967 to February 
1969, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from  December 2001 and October 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In March 2005, a Video Conference hearing was held at the RO 
that was conducted by the undersigned Veterans Law Judge.  

During the appeal process the veteran also appealed the award 
of a 20 percent disability evaluation for diabetes mellitus.  
In October 2004 the RO awarded the requested 40 percent 
disability evaluation for diabetes mellitus.  The 40 percent 
disability evaluation award by the RO is considered a 
complete grant of benefits regarding that claim and that 
issue is no longer in appellate status before the Board. 


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
February 1968 to February 1969.

2.  A claim of service connection for diabetes mellitus was 
not received earlier than March 29, 2001.




CONCLUSION OF LAW

The criteria for an effective date earlier than March 29, 
2001 for service connection for diabetes mellitus have not 
been met. 38 U.S.C.A. §§ 5110(a), 5107 (West  2002); 38 
C.F.R. § 3.400, 3.816 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President of the United States 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued rules to amend adjudication regulations to implement 
the provisions of the VCAA.  See 38 C.F.R. §§  3.102, 
3.156(a), 3.159 and 3.326(a)).  The intended effect of the 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I), the Court of Appeals for 
Veterans' Claims (Court) held that "a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  However, in a recent case, 
Mayfield v. Nicholson, ___ Vet. App. ___, No. 02-1077 (April 
14, 2005) the Court addressed the meaning of prejudicial 
error (38 U.S.C.A. § 7261(b)), what burden each party bears 
with regard to the Court taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. § 
5103(a)).  The court also determined that, although notice 
was not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim as required by Pelegrini, 
the deficiency was not prejudicial to the appellant because 
the Board remand and subsequent RO actions "essentially cured 
the error in the timing of notice."  Slip op. at 31-32.  

Considering the decisions of the Court in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter.

VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal. An RO decision 
in December 2001 granted the effective date of March 31, 2001 
for service connection for diabetes mellitus.  Only after 
that rating action was promulgated did the AOJ, in January 
2005 provide notice to the veteran regarding what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims. Notice of the 
VCAA requirements were also included in the January 2003 
Statement of the Case. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ at the time of the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with the opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. To decide the appeal would not be prejudicial error 
to the veteran.  

Concerning the veteran's claim, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the VCAA law and regulations.  The 
record in this case includes the veteran's service medical 
records and VA treatment records.  With regard to providing 
assistance to the veteran it is also noted that he has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to earlier effective 
dates.  The discussions in the rating decision and the 
Statement of the Case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Considering the foregoing, the Board 
therefore finds that the notice requirements of the VCAA and 
regulations have been met.    

The Board has reviewed the facts of this case in light of 
VCAA and the VCAA regulations.  As discussed above, VA has 
made all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument, as the Board's 
consideration of the VCAA law and regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992).


Factual Background

Service administrative records confirm that the veteran 
served in the Republic of Vietnam.

A review of the record also shows that in January 1980, the 
veteran's initial claim of service connection for a residual 
of exposure to Agent Orange, colon cancer, was denied in a 
July 1980 rating.  An attempt to reopen the claim was denied 
in June 1987.  In October 1990, the veteran's claims were 
limited to residuals of exposure to Agent Orange, including 
blood in the urine/pyelonephritis, and a skin condition. 

Received in January 1991 were VA clinical records dated from 
August 1988 through January 1991 that show that in November 
1989, a 1 year history of diabetes was reported.  
Subsequently, VA clinical records report ongoing treatment 
for non-insulin dependent diabetes mellitus.  

A rating decision dated in December 1994 denied the veteran's 
claim of service connection for a skin disorder, blood in 
urine, and colon cancer as residuals of exposure to Agent 
Orange.  

Received on March 29, 2001 is the veteran's claim of service 
connection for diabetes mellitus

A rating decision dated in August 2001 granted service 
connection for diabetes as a residual of exposure to 
herbicides effective from July 9, 2001 pursuant to 
liberalizing legislation regarding exposure to herbicides in 
the Republic of Vietnam.  

A rating decision dated in December 2001 awarded an effective 
date of March 31, 2001 pursuant to retroactive benefits as a 
result of  Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"); Nehmer v. United 
States Veterans Admin., 32 F. Supp.2d 1175 (N.D. Cal. 1999), 
codified at 38 C.F.R. § 3.816.

At a Video Conference hearing held at the RO in March 2005, 
conducted by the undersigned Veterans Law Judge, the veteran 
testified that he believed a service representative had 
incorrectly informed him regarding a possible claim for 
diabetes and Agent Orange that he had in 1995, and the 
representative had had violated his rights.            


Analysis

The veteran asserts that he was diagnosed with diabetes 
mellitus sometime in 1995, and that is when the effective 
date for service connection for diabetes mellitus should 
begin.  

The record shows that the veteran has been awarded an 
effective date of March 31, 2001 for service connection for 
diabetes mellitus.  Pursuant to Nehmer v. United States 
Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal.) 
which has been incorporated in regulatory form at 38 C.F.R. 
§ 3.816 (2004), Awards under the Nehmer Court Orders for 
disability or death caused by a condition presumptively 
associated with herbicide exposure, provides, in pertinent:  

(a) Purpose.  This section states effective-date 
rules required by orders of a United States district 
court in the class-action case of Nehmer v. United 
States Department of Veterans Affairs, No. CV-86-
6160 TEH (N.D. Cal.). 

(b) Definitions.  For purposes of this section-

(1) Nehmer class member means: 
(i) A Vietnam veteran who has a covered herbicide 
disease; 

(2) Covered herbicide disease means a disease for 
which the Secretary of Veterans Affairs has 
established a presumption of service connection 
before October 1, 2002 pursuant to the Agent Orange 
Act of 1991, Public Law 102-4, other than chloracne.  
Those diseases are: 
(i) Type 2 Diabetes (Also known as type II diabetes 
mellitus or adult-onset diabetes). 

(c) Effective date of disability compensation.  If a 
Nehmer class member is entitled to disability 
compensation for a covered herbicide disease, the 
effective date of the award will be as follows: 

(1) If VA denied compensation for the same covered 
herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective 
date of the award will be the later of the date VA 
received the claim on which the prior denial was 
based or the date the disability arose, except as 
otherwise provided in paragraph (c)(3) of this 
section.  A prior decision will be construed as 
having denied compensation for the same disease if 
the prior decision denied compensation for a disease 
that reasonably may be construed as the same covered 
herbicide disease for which compensation has been 
awarded.  Minor differences in the terminology used 
in the prior decision will not preclude a finding, 
based on the record at the time of the prior 
decision, that the prior decision denied 
compensation for the same covered herbicide disease. 

(2) If the class member's claim for disability 
compensation for the covered herbicide disease was 
either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective 
date of the statute or regulation establishing a 
presumption of service connection for the covered 
disease, the effective date of the award will be the 
later of the date such claim was received by VA or 
the date the disability arose, except as otherwise 
provided in paragraph (c)(3) of this section.  A 
claim will be considered a claim for compensation 
for a particular covered herbicide disease if: 

(i) The claimant's application and other supporting 
statements and submissions may reasonably be viewed, 
under the standards ordinarily governing 
compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide 
disability; or 
(ii) VA issued a decision on the claim, between May 
3, 1989 and the effective date of the statute or 
regulation establishing a presumption of service 
connection for the covered disease, in which VA 
denied compensation for a disease that reasonably 
may be construed as the same covered herbicide 
disease for which compensation has been awarded. 

(3)  If the class member's claim referred to in 
paragraph (c)(1) or (c)(2) of this section was 
received within one year from the date of the class 
member's separation from service, the effective date 
of the award shall be the day following the date of 
the class member's separation from active service. 

(4)  If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective 
date of the award shall be determined in accordance 
with §§  3.114 and 3.400.  

(e) Effect of other provisions affecting retroactive 
entitlement-- (1) General.  If the requirements 
specified in paragraphs (c)(1) or (c)(2) ... of this 
section are satisfied, the effective date shall be 
assigned as specified in those paragraphs, without 
regard to the provisions in 38 U.S.C. 5110(g) or § 
3.114 prohibiting payment for periods prior to the 
effective date of the statute or regulation 
establishing a presumption of service connection for 
a covered herbicide disease.  

(g) Awards covered by this section.  This section 
applies only to awards of disability compensation or 
DIC for disability or death caused by a disease 
listed in paragraph (b)(2) of this section. 

38 C.F.R. § 3.816 (2004).  

The veteran in this case is a "Nehmer class member" within 
the meaning of 38 C.F.R. § 3.816(b)(1) and has a "Covered 
herbicide disease" within the meaning of 38 C.F.R. 
§ 3.816(b)(2), i.e., diabetes mellitus.  The effective date 
for the regulation which added diabetes mellitus as a disease 
presumptively due to inservice exposure to herbicides is May 
8, 2001.  

In this case the current March 31, 2001 effective date of 
service connection for diabetes mellitus has been set in 
accordance with the provisions of 38 C.F.R. § 3.816(c)(2).  
Specifically, if a VA claim was pending on May 3, 1989, or, 
as in this case, was received between that date (in this case 
it was received on March 31, 2001) and the May 8, 2001, 
effective date of the regulation making diabetes mellitus a 
disease presumptively due to inservice herbicide exposure, 
the effective date is the latter of the date the claim was 
received (i.e., May 24, 1993) or the date the disability 
arose (allegedly in 1982), unless, under 38 C.F.R. 
§ 3.816(c)(3), the claim was received within one year after 
separation from service.  

Here, evidence of diabetes is not shown until 1989, thus a 
claim for service connection within one year of his service 
discharge in 1969 is not available.  Moreover, even assuming, 
without conceding, that diabetes first arose in 1988 or 1989, 
under 38 C.F.R. § 3.816(c)(2), the proper effective date is 
not the date the disability arose but the later of either 
when it arose or when the claim was filed, i.e., March 31, 
2001.  

"When determining the effective date of an award of 
compensation benefits, the BVA is required to review all the 
communications in the file, after the last final disallowance 
of the claim, that could be interpreted to be a formal or 
informal claim for benefits.  See, e.g., Servello, 3 Vet. 
App. at 198."  Lalonde v. West, 12 Vet. App. 377, 380-381 
(1999).  Any communication or action that demonstrates an 
intent to apply for an identified benefit may be considered 
an informal claim.  See 38 C.F.R. § 3.155(a).  

While the veteran's VA outpatient treatment records prior to 
March 2001 reflect treatment for diabetes, they do not 
reflect an intent to claim service connection for diabetes 
and, thus, cannot be an informal claim under 38 C.F.R. 
§§ 3.155 and 3.157.  See Crawford v. Brown, 5 Vet. App. 33, 
35-36 (1993) merely requesting, or claiming, and receiving 
VAOPT is not the same as requesting compensation benefits).  

The Board is aware of the testimony provided by the veteran 
regarding his attempt to file a claim for diabetes in 1995, 
and the support he did not receive from his representative, 
which would be an unfortunate result indeed. However, in sum, 
the procedural history of this case shows that a rating 
decision dated in December 2001 determined that the proper 
effective date for the grant of service connection for the 
veteran's diabetes mellitus was March 29 2001, pursuant to 
Nehmer v. United States Veterans Administration, 712 F. Supp. 
1404 (N.D. Cal. 1989), which is binding on VA and contains 
provisions governing effective dates of entitlement 
applicable to certain groups of claimants.  There is no 
evidence that reveals an earlier effective date within the 
provisions and parameters of 38 C.F.R. § 3.816.   

The weight of the evidence is against the veteran's claim, 
and an effective date earlier than March 31, 2001 for service 
connection for diabetes mellitus is not warranted.   


ORDER


The claim of an effective date earlier than March 29, 2001 
for a grant of service connection for diabetes mellitus is 
denied.


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


